DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/2/2022 in which claims 1, 11, 13, 14, 19, and 28 and claims 4, 8, and 16 were cancelled.
Claims 1-3, 5-7, 9-15, 17-19, and claim 28 remain pending with claims 9, 12, and 15 remaining withdrawn.
Election/Restrictions
Claims 1-3, 5-7, 10-11, 13-15, 17-19, and 28 are allowable over the prior art of record. The restriction requirement among Species I-XIII , as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2021 is partially withdrawn.  Claims 9, 12, and 15, directed to Species IV and XIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the restriction requirement for Species II, III, and V-XII is still in effect.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-3, 5-7, 9-15, 17-19, and 28 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Vielemeyer (US 20160035882 and Vielemeyer hereinafter), discloses a semiconductor active device structure (Fig. 1) comprising: a plurality of gate trenches (104), comprising two or more gate trenches parallel to each other, in a semiconductor substrate (100), each containing a gate electrode (106) which is insulated (by 108) from adjacent portions of the substrate, and which is capacitively coupled to adjacent first-conductivity-type channel portions (116) of the substrate (Figs. 1 and 2; [0016]); one or more recessed-field-plate trenches (102) laterally surrounding the plurality of gate trenches (104) such that the recessed-field-plate trenches oppose each other with the gate trenches and channel portions between them, the recessed-field-plate trenches containing conductive field plates (Figs. 1 and 2; [0016]; field plates 110); a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the gate trenches, in proximity to the gate trenches to emit majority carriers which can pass near the surface of the respective trench (Fig. 1; [0018]-[0019]); wherein the plurality of gate trenches (104) have no recessed-field-plate trench (102) between them, such that there are at least two gate trenches between opposing recessed-field- plate trenches (Fig. 1; [0016]).
Vielemeyer fails to expressly disclose where the majority carriers are emitted thence into a second- conductivity-type drift region; and a second-conductivity type doped drain region which lies beneath the gate trenches and the drift region; (all previous limitations in this paragraph are taught by Wang (“Power MOSFETs with Enhanced Electrical Characteristics)) and wherein the gate trenches and the one or more field plate trenches have substantially the same depth.
As to claim 13: the closest prior art, Vielemeyer, discloses a semiconductor active device structure (Fig. 1) comprising: a plurality of gate trenches (104) in a semiconductor substrate (100), each containing a gate electrode (106) which is insulated (by 108) from adjacent portions of the substrate, and which is capacitively coupled to an adjacent first-conductivity-type channel portions (116) of the substrate (Figs. 1 and 2; [0016]); as pair of recessed-field-plate trenches (102) laterally surrounding at least two of said gate trenches (104), so that ones of the gate trenches are opposed to one of the recessed-field-plate trenches and also to another of the gate trenches (Fig. 1; [0016]); a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the gate trenches, positioned in proximity to the gate trenches to emit majority carriers which pass near the surface of the respective trench (Fig. 1; [0018]-[0019]); wherein the at least two of said gate trenches (104) have no recessed-field-plate trench (102) between them, such that there are at least two gate trenches between opposing recessed-field- plate trenches (Fig. 1; [0016]).
Vielemeyer fails to expressly disclose a second-conductivity type drain region which lies beneath the gate trenches; (the previous limitation is taught by Wang) and wherein the gate trenches and the one or more field plate trenches have substantially the same depth.
As to claim 28: the closest prior art, Vielemeyer, discloses a method for fabricating a semiconductor device, comprising, in any order, the actions of: a) fabricating a plurality of distinguishable trenched gate electrodes (104) which each lie within a first-conductivity-type semiconductor body region, wherein the trenched gate electrodes are within gate trenches (Fig. 1; [0016] and [0018]-[0019]; body region 116); b) fabricating a recessed field plate structure (102) which laterally surrounds the plurality of gate electrodes, but is not interposed between at least some adjacent distinguishable pairs of gate electrode portions, wherein the recessed field plate structure is within a field plate trench (Figs. 1 and 2; [0016]); and c) fabricating a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the trenched gate electrodes (106), in proximity to the trenched gate electrodes to emit majority carriers which can pass near the surface of the respective trench.
Vielemeyer fails to expressly disclose where the body region lies above a second-conductivity-type drift region; wherein the majority carriers pass near the trench and thence into the second conductivity-type drift region; (the previous limitations are taught by Wang) and wherein the gat trenches and the field plate trench have substantially the same depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813